--------------------------------------------------------------------------------

Exhibit 10.28
 
MASSIVE INTERACTIVE, INC.


NOTE AND WARRANT PURCHASE AGREEMENT
 
This Note and Warrant Purchase Agreement, dated as of October 24, 2014 (this
“Agreement”), is entered into by and among Massive Interactive, Inc., a Nevada
corporation (the “Company”) and the persons and entities listed on the schedule
of investors attached hereto as Schedule I (each an “Investor” and,
collectively, the “Investors”), as such Schedule I may be amended in accordance
with Section 6 hereof.
 
RECITALS
 
A.           On the terms and subject to the conditions set forth herein,
certain Investors are willing to purchase from the Company, and the Company is
willing to sell to such Investor, a promissory note in the principal amount set
forth opposite such Investor’s name on Schedule I, together with a related
warrant to acquire shares of the Company’s capital stock.
 
B.           Capitalized terms not otherwise defined herein shall have the
meaning set forth in the form of Note (as defined below) attached hereto as
Exhibit A.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.           The Notes and Warrants.
 
(a)           Issuance of Notes. Subject to all of the terms and conditions
hereof, the Company agrees to issue to each of the Investors, and each of the
Investors severally agrees to purchase a promissory note in the forms attached
as Exhibit A hereto (each, a “Note” and, collectively, the “Notes”) in the
principal amount set forth opposite the respective Investor’s name on Schedule I
 
(b)           The obligations of the Investors to purchase Notes are several and
not joint. The aggregate principal amount for all Notes issued hereunder shall
be $1,000,000 (the “Principal Amount”).
 
(c)           Issuance of Warrants. Concurrently with the issuance of the Notes
to the Investors, the Company will issue to each Investor a warrant in the form
attached hereto as Exhibit B (each, a “Warrant” and, collectively, the
“Warrants”) to purchase up to a number of shares of common stock equal to the
number of shares set forth opposite each Investor’s name on Schedule I.
 
(d)           Delivery. The issuance, sale and purchase of the Notes and
Warrants shall take place at a closing (the “Closing”) to be held at such place
and time as the Company and the Investors may determine (the “Closing Date”). At
the Closing, the Company will deliver to each of the Investors the Note and
Warrant to be purchased by such Investor, against receipt by the Company of the
corresponding purchase price set forth on Schedule I (the “Purchase Price”).
Each of the Notes and Warrants will be registered in such Investor’s name in the
Company’s records.
 
(e)           Use of Proceeds. The proceeds of the sale and issuance of the
Notes shall be used for general corporate purposes.

 
1

--------------------------------------------------------------------------------

 
 
(f)           Payments. The Company will make all cash payments due under the
Notes in immediately available funds by 4:00 p.m. New York  time on the date
such payment is due at the address for such purpose specified below each
Investor’s name on Schedule I, or at such other address, or in such other
manner, as an Investor or other registered holder of a Note may from time to
time direct in writing.
 
(g)           Pari Passu with All Notes.  Each Note shall rank equally without
preference or priority of any kind with each of the Notes issued by the Company
to the Investors hereunder.  All payments on account of principal and interest
with respect to the Notes shall be applied ratably and proportionately on each
such Note on the basis of the original principal amount of outstanding
indebtedness represented by such Note.
 
(h)          Change of Control. In the event that a party other than the
Investors or their affiliate (which specifically includes any entity controlled
by Zachary Venegas or Scott Ogur) acquires 20% or more of the equity or assets
of the company prior to the Maturity Date of the Notes (as defined in the Form
of Note attached hereto as Exhibit A, then notwithstanding any provision of the
Notes to the contrary (i) the Company will give the Investors at least two weeks
prior written notice of the anticipated closing date of such sale of the Company
and (ii) the Company will pay the holders of the Notes $1,100,000.00 at the
closing of such sale, and (iii) the number of Warrants issued to the Investors
shall be increased to 550,000 from 100,000 and the exercise price of the
Warrants shall decrease to $0.05 per share, and (iv) the Investors shall be
given sufficient time to exercise the Warrants and shall be entitled to sell the
common stock acquired pari passu.
 
2.           Representations and Warranties of the Company. The Company
represents and warrants to each Investor that:
 
(a)           Due Incorporation, Qualification, etc. The Company (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where the failure to be so qualified or
licensed could reasonably be expected to have a material adverse effect on the
Company.
 
(b)           Authority. The execution, delivery and performance by the Company
of each Transaction Document to be executed by the Company and the consummation
of the transactions contemplated thereby (i) are within the power of the Company
and (ii) have been duly authorized by all necessary actions on the part of the
Company.
 
(c)           Enforceability. Each Transaction Document executed, or to be
executed, by the Company has been, or will be, duly executed and delivered by
the Company and constitutes, or will constitute, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.
 
(d)           Non-Contravention. The execution and delivery by the Company of
the Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not
(i) violate the Company’s certificate of incorporation or bylaws or any material
judgment, order, writ, decree, statute, rule or regulation applicable to the
Company; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound; or (iii) result in the creation or imposition of any security
interest, mortgage, pledge, lien, claim, charge or other encumbrance upon any
property, asset or revenue of the Company or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its business or operations,
or any of its assets or properties.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Subsidiaries. The Company does not own or control, directly or
indirectly, any interest in any corporation, partnership, limited liability
company, association or other business entity.
 
(f)           Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, without limitation, the shareholders of any Person) is
required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby, other than such as have been obtained and
remain in full force and effect and other than such qualifications or filings
under applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement.
 
(g)           No Violation or Default. The Company is not in violation of or in
default with respect to (i) its certificate of incorporation or bylaws or any
material judgment, order, writ, decree, statute, rule or regulation applicable
to such Person; or (ii) any material mortgage, indenture, agreement, instrument
or contract to which such Person is a party or by which it is bound (nor is
there any waiver in effect which, if not in effect, would result in such a
violation or default).
 
(h)           Accuracy of Information Furnished. None of the Transaction
Documents and none of the other certificates, statements or information
furnished to Investors by or on behalf of the Company in connection with the
Transaction Documents or the transactions contemplated thereby contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company does not
represent or warrant that it will achieve any financial projections provided to
the Investors and represents only that such projections were prepared in good
faith.
 
3.           Representations and Warranties of Investors. Each Investor, for
that Investor alone, represents and warrants to the Company upon the acquisition
of a Note and Warrant as follows:
 
(a)           Binding Obligation. Such Investor has full legal capacity, power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement and the Transaction Documents constitute
valid and binding obligations of such Investor, enforceable in accordance with
their terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and general principles of equity.
 
(b)           Securities Law Compliance. Such Investor has been advised that the
Notes, the Warrants and the underlying securities have not been registered under
the Securities Act, or any state securities laws and, therefore, cannot be
resold unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available. Such Investor is aware that the Company is under no obligation to
effect any such registration with respect to the Notes, the Warrants or the
underlying securities or to file for or comply with any exemption from
registration. Such Investor has not been formed solely for the purpose of making
this investment and is purchasing the Notes and Warrants to be acquired by such
Investor hereunder for its own account for investment, not as a nominee or
agent, and not with a view to, or for resale in connection with, the
distribution thereof, and Investor has no present intention of selling, granting
any participation in, or otherwise distributing the same. Such Investor has such
knowledge and experience in financial and business matters that such Investor is
capable of evaluating the merits and risks of such investment, is able to incur
a complete loss of such investment without impairing such Investor’s financial
condition and is able to bear the economic risk of such investment for an
indefinite period of time. Such Investor is an accredited investor as such term
is defined in Rule 501 of Regulation D under the Securities Act and shall submit
to the Company such further assurances of such status as may be reasonably
requested by the Company. Such Investor has furnished or made available any and
all information requested by the Company or otherwise necessary to satisfy any
applicable verification requirements as to accredited investor status. Any such
information is true, correct, timely and complete. The residency of the Investor
(or, in the case of a partnership or corporation, such entity’s principal place
of business) is correctly set forth beneath such Investor’s name on Schedule I.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Access to Information. Such Investor acknowledges that the Company
has given such Investor access to the corporate records and accounts of the
Company and to all information in its possession relating to the Company, has
made its officers and representatives available for interview by such Investor,
and has furnished such Investor with all documents and other information
required for such Investor to make an informed decision with respect to the
purchase of the Notes and the Warrants.
 
(d)           Tax Advisors. Such Investor has reviewed with its own tax advisors
the U.S. federal, state and local and non-U.S. tax consequences of this
investment and the transactions contemplated by this Agreement. With respect to
such matters, such Investor relies solely on any such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. Such Investor understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment and the transactions contemplated by this Agreement.
 
4.           Conditions to Closing of the Investors. Each Investor’s obligations
at the Closing are subject to the fulfillment, on or prior to the Closing Date,
of all of the following conditions, any of which may be waived in whole or in
part by the applicable Investor:
 
(a)           Representations and Warranties. The representations and warranties
made by the Company in Section 2 shall be true and correct in all material
respects on the Closing Date.
 
(b)           Governmental Approvals and Filings. Except for any notices
required or permitted to be filed after the Closing Date with certain federal
and state securities commissions, the Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes and Warrants.
 
(c)           Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes and Warrants shall be
legally permitted by all laws and regulations to which the Investors or the
Company are subject.
 
(d)           Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investors.
 
(e)           Transaction Documents. The Company shall have duly executed and
delivered to the Investors the following documents (the “Transaction
Documents”):
 
(i)      This Agreement; and
 
(ii)      Each Note and Warrant issued hereunder.

 
4

--------------------------------------------------------------------------------

 
 
5.           Conditions to Obligations of the Company. The Company’s obligation
to issue and sell the Notes and the Warrants at the Closing is subject to the
fulfillment, on or prior to the Closing Date of the following conditions, any of
which may be waived in whole or in part by the Company:
 
(a)           Representations and Warranties. The representations and warranties
made by the applicable Investors in Section 3 hereof shall be true and correct
when made, and shall be true and correct on the Closing Date.
 
(b)           Governmental Approvals and Filings. Except for any notices
required or permitted to be filed after the Closing Date with certain federal
and state securities commissions, the Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes and the Warrants.
 
(c)           Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the applicable Investors, of the Notes and the
Warrants shall be legally permitted by all laws and regulations to which such
Investors or the Company are subject.
 
(d)           Purchase Price. Each Investor shall have delivered to the Company
the Purchase Price in respect of the Note and Warrant being purchased by such
Investor referenced in Section 1(c).
 
6.           Miscellaneous.
 
(a)           Waivers and Amendments. Any provision of this Agreement may be
amended, waived or modified only upon the written consent of the Company and
Investors.
 
(b)          Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York or of any other state.
 
(c)           Jurisdiction and Venue. Each of the parties irrevocably consents
to the exclusive jurisdiction of, and venue in, the state courts in County of
New York  in the State of New York (or in the event of exclusive federal
jurisdiction, the courts of the Southern District of New York), in connection
with any matter based upon or arising out of this Agreement or the matters
contemplated herein, and agrees that process may be served upon them in any
manner authorized by the laws of the State of California for such persons.
 
(d)           Survival. The representations, warranties, covenants and
agreements made herein shall survive the execution and delivery of this
Agreement.
 
(e)           Successors and Assigns. Subject to the restrictions on transfer
described in Sections 6(f) and 6(g), the rights and obligations of the Company
and the Investors shall be binding upon and benefit the successors, assigns,
heirs, administrators and transferees of the parties.
 
(f)           Registration, Transfer and Replacement of the Notes. The Notes
issuable under this Agreement shall be registered notes. The Company will keep,
at its principal executive office, books for the registration and registration
of transfer of the Notes. Prior to presentation of any Note for registration of
transfer, the Company shall treat the Person in whose name such Note is
registered as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
Note(s), each in the principal requested by such holder, dated the date to which
interest shall have been paid on the Note so surrendered or, if no interest
shall have yet been so paid, dated the date of the Note so surrendered and
registered in the name of such Person or Persons as shall have been designated
in writing by such holder or its attorney for the same principal amount as the
then unpaid principal amount of the Note so surrendered. Upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note and (a) in the case of loss,
theft or destruction, of indemnity reasonably satisfactory to it; or (b) in the
case of mutilation, upon surrender thereof, the Company, at its expense, will
execute and deliver in lieu thereof a new Note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
such Note or, if no interest shall have yet been so paid, dated the date of such
Note.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(g)          Assignment by the Company. The rights, interests or obligations
hereunder may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of Investors.
 
(h)           Entire Agreement. This Agreement together with the other
Transaction Documents constitute and contain the entire agreement among the
Company and Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
(i)           Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or electronic mail (if to an
Investor or any other holder of Company securities) or otherwise delivered by
hand, messenger or courier service addressed:
 
(i)      if to an Investor, to the Investor’s address, facsimile number or
electronic mail address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof;
 
(ii)      if to any other holder of any Notes, Warrants or shares issuable upon
conversion or exercise thereof, to such address, facsimile number or electronic
mail address as shown in the Company’s records, or, until any such holder so
furnishes an address, facsimile number or electronic mail address to the
Company, then to the address, facsimile number or electronic mail address of the
last holder of such Notes, Warrants or shares issuable upon conversion or
exercise thereof for which the Company has contact information in its records
with a copy (which shall not constitute notice) to
[_____________________________].; or
 
(iii)     if to the Company, to the attention of the Chief Executive Officer or
Chief Financial Officer of the Company at 6th Floor, 10 Lower Thames Street
London EC3R 6AF, United Kingdom, or at such other current address as the Company
shall have furnished to the Investors, with a copy (which shall not constitute
notice) to William Haddad, Reed Smith LLP, 599 Lexington Avenue, New York, NY
10022.
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day. In the event of any conflict between the Company’s books and records and
this Agreement or any notice delivered hereunder, the Company’s books and
records will control absent fraud or error.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(j)            Expenses. Each Investor and the Company will bear its own fees
and expenses incurred in connection with the preparation, execution and delivery
of this Agreement and the other Transaction.
 
(k)           Separability of Agreements; Severability of this Agreement. The
Company’s agreement with each of the Investors is a separate agreement and the
sale of the Notes and the Warrants to each of the Investors is a separate sale.
Unless otherwise expressly provided herein, the rights of each Investor
hereunder are several rights, not rights jointly held with any of the other
Investors. Any invalidity, illegality or limitation on the enforceability of the
Agreement or any part thereof, by any Investor whether arising by reason of the
law of the respective Investor’s domicile or otherwise, shall in no way affect
or impair the validity, legality or enforceability of this Agreement with
respect to other Investors. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
(l)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages will be deemed binding originals.
 
(signature page follows)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 



 
The parties are signing this Note and Warrant Purchase Agreement as of the date
stated in the introductory clause.
 

    MASSIVE INTERACTIVE, INC.,
a Nevada corporation
                         
 
By:
/s/ Antaine Furlong     Name: Antaine Furlong     Title: Chief Financial Officer
    Address: 6th Floor, 10 Lower Thames Street London EC3R 6AF, United Kingdom  

 
 
 


 
























 








(Signature page for Note and Warrant Purchase Agreement)
 
 
The parties are signing this Note and Warrant Purchase Agreement as of the date
stated in the introductory clause.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 

    INVESTOR                       Gil Orbach       (Print investor name)      
                /s/ Gil Orbach       (Signature)                              
(Print name of signatory, if signing for an entity)                            
  (Print title of signatory, if signing for an entity)  

 
 
 






 






























(Signature page for Note and Warrant Purchase Agreement)


 
The parties are signing this Note and Warrant Purchase Agreement as of the date
stated in the introductory clause.
 

 
9

--------------------------------------------------------------------------------

 

 
SCHEDULE I
 
SCHEDULE OF INVESTORS


 




Investor
 
Principal Amount of Note
 
Warrants (shares)
 Gil Orbach  
$1,000,000
  100,000    
$
       
$
       
$
       
$
       
$
       
$
       
$
       
$
   



 
 
 
 
 
 

 





 
I-1

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
A-1

--------------------------------------------------------------------------------

 
 
Exhibit B
 
FORM OF WARRANT

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 B-1

--------------------------------------------------------------------------------